DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 29 September 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-5, 7-16, 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. As a high level, the invention establishes a content management system with a set of rules (i.e. a blueprint) for managing a hierarchical model of content used to create publications with specific rules for localizing assets, some of which may be located on an external content library that requires user identity authentication prior to usage, with the external libraries mapped for use with the content management system, with some of the localizing rules determining whether to use automatic translation or an unmodified version of a change, with the changes to assets within a publication being monitored periodically for changes. The art of record discloses a content management system with rules for inheritance among assets, the localizing of assets with translation of asset changes using automatic translation with the translations rated for quality, as well as use of external content libraries.
However, the claims offer a high amount of detail and specific limitations which are not found in any one of the references cited. These limitations include registering and mapping an external library using a user's verified identity, with at least a portion of the assets used in the hierarchical model stored locally, periodically monitoring the external libraries for changes, using the blueprint rules for localization to inherit detected changes, some with manual translation and some without modification based on the type of assets. Thus, the high level of detail in combination with specific functions renders the claims allowable over the art of record.

Examiner sets forth the following references as being the closest to the applicant's invention concept:
McCauley et al. (Pub. #: US 2006/0041558 A1) ####
Silberstein et al. (Pub. #: US 7,383,320 B1) ####
Gao et al. (Pub. #: US 2011/0022381 A1) ####
Baer et al. (Pub. #: US 7,076,494 B1) ####
Ledet (Pub. #: US 8,909,683 B1) ####

The non-final Office action dated 30 July 2021 for this application applied several additional references regarding the dependent claims. These references provide further examples of a
####Many references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688